         Case 1:17-cr-00040-DAD-BAM Document 182 Filed 11/17/20 Page 1 of 1


 1

 2

 3

 4
                        UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7   UNITED STATES OF AMERICA,                           Case No. 1:17-cr-00040-DAD-BAM

 8                  Plaintiff,                           ORDER SETTING BRIEFING
                                                         SCHEDULE FOR MOTIONS FOR
 9           v.                                          RECONSIDERATION

10   LESLIE HOOD,                                        (Doc. No. 179, 181.)

11                  Defendant.

12

13
            Plaintiff has filed two motions (Doc. 179 and 181) for reconsideration of orders denying
14
     discovery related to the Alabama affidavit. Any opposition to the motions shall be filed by
15
     December 4, 2020. Any reply by Plaintiff shall be filed by December 18, 2020. If the Court
16
     determines that a hearing will be necessary following review of the record and briefs on file, a
17
     hearing will be set by the Court.
18

19 IT IS SO ORDERED.
20
       Dated:     November 17, 2020                          /s/ Barbara   A. McAuliffe            _
21                                                      UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                    1
